Citation Nr: 0317680	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 3, 
1999, for a grant of service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
June 1971.  

By a rating action in July 2000, the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas, granted the veteran's claim of 
entitlement to service connection for major depressive 
disorder.  The RO assigned a 100 percent schedular 
evaluation, effective February 3, 1999.  The veteran 
disagreed with that effective date and appealed to the 
Board of Veterans' Appeals (Board).  

In May 2002, the Board noted that during the course of 
the appeal, the veteran had alleged clear and 
unmistakable error (CUE)in a September 1971 rating 
decision in which the RO had granted service connection 
for psychiatric disability for treatment purposes only.  
38 U.S.C. § 602 (1970).  The veteran claimed that such 
decision should have granted service connection for 
psychiatric disability for compensation purposes.  The 
veteran maintained that had the RO done so, the effective 
date of his disability rating would have been much 
earlier.  The Board found the CUE question inextricably 
intertwined with the certified issue concerning the 
earlier effective date.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Therefore, in May 2002, the RO remanded 
the question of whether there had been CUE in the RO's 
September 1971 rating decision.  The Board directed that 
the RO adjudicate that issue and inform the veteran and 
his representative of the outcome of such adjudication.  
The Board also directed the RO to inform the veteran of 
the procedure for appealing that decision.  The Board 
noted that if appellate review was initiated by the 
filing of a Notice of Disagreement (NOD), the RO should 
issue the veteran a Statement of the Case (SOC) with the 
applicable law and regulations.  The Board requested that 
the RO provide the veteran with information necessary to 
file a substantive appeal with respect to the issue of 
CUE.  38 C.F.R. § 20.200 (2001).  

On July 18, 2002, following the requested development, 
the RO issued a Supplemental Statement of the Case 
(SSOC).  That SSOC also served as a rating decision which 
denied the veteran's claim of CUE with respect to the 
RO's September 1971 decision.  Thereafter, the case was 
returned to the Board for further appellate action.  

In October 2002, the Board received statements from the 
veteran's counsel requesting that the Board return the 
case to the RO.  The counsel stated that the veteran 
intended to submit an NOD and to perfect his appeal with 
respect to the issue of CUE.  

In December 2002, the Board found that the RO's issuance 
of the July 2002 SSOC had been premature.  The Board 
noted that the veteran had not yet submitted an NOD 
indicating his desire to contest the decision.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 19.26, 19.30 
(2002).  The Board further noted that RO's action was 
contrary to the specific instructions in the remand of 
May 2002, which had directed the RO to inform the 
appellant and his representative of the outcome of the 
CUE claim and of the appellant's appellate rights and to 
follow the procedural steps required under 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.302. 

After reviewing the record, the Board found that the 
representative's October 2002 statement could reasonably 
be construed as an NOD with the RO's July 2002 decision.  
38 C.F.R. §§ 20.201 (2002).  Accordingly, the law 
mandated that an SOC be issued.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 19.26 (2002); see Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  Therefore, the case was 
again remanded to the RO for additional development.

On February 12, 2003, the RO issued the veteran and his 
representative an SOC concerning the issue of whether 
there had been CUE in a September 1971 RO decision.  The 
RO informed the veteran that if he decided to continue 
his appeal, he would need to file a formal appeal.  The 
RO explained the veteran that he could file his formal 
appeal on VA Form 9, which had been enclosed with the 
SOC.  The RO cautioned the veteran to read very carefully 
the instructions which accompanied the VA Form 9 and that 
they would tell him his rights and responsibilities, 
including what he needed to do and how much time he had 
to do it.  In particular, the instructions stated that in 
order to perfect his appeal, the veteran had one year 
from the date the RO had notified him of the decision 
which he was appealing or 60 days from the date the RO 
mailed him the SOC.  The veteran was informed that the 
applicable period was the one which gave him the most 
time to perfect his appeal.  

As noted above, the RO notified the veteran of its CUE 
decision on July 18, 2002, and sent him an SOC on 
February 12, 2003.  Thus, by VA law and by regulation, he 
had until July 18, 2003, to perfect his appeal.  

To date, the VA has not been received a substantive 
appeal with which to perfect the veteran's appeal with 
respect to the question of CUE in the September 1971 RO 
decision.  38 C.F.R. §§ 20.201, 20.302(a) (2002).  
Accordingly, the Board has no jurisdiction over that 
issue, and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001); 38 C.F.R. § 20.101 
(2002).  


FINDINGS OF FACT

1.  The veteran abandoned his September 1985 claim of 
entitlement to service connection for psychiatric 
disability.

2.  In an unappealed rating decision, dated in January 
1996, the RO denied the veteran's claim of entitlement to 
service connection for neuropsychiatric disability.

3.  On February 3, 1999, the RO received the veteran's 
request to reopen his claim of entitlement to service 
connection for a neuropsychiatric disability, claimed as 
schizoaffective disorder.
4.  In a July 2000 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
major depressive disorder and assigned a 100 percent 
schedular rating, effective February 3, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to February 3, 
1999, for service connection for major depressive 
disorder have not been met.  38 U.S.C.A. § 5110(a)-(b)(1) 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Facts

In September 1971, the RO granted entitlement to service 
connection for active psychosis for treatment purposes 
only.  38 U.S.C. § 602 (1970).  The RO noted that service 
connection was not in effect for schizo-affective 
disorder for compensation purposes.  An NOD was not 
received with which to initiate an appeal.

In September 1985, the RO received the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes.  He raised contentions to the effect that he 
wished to reopen his claim of entitlement to service 
connection for psychiatric disability for compensation 
purposes.  Later that month, the RO informed the veteran 
that in order to reopen his service connection claim, he 
would need to furnish medical or other evidence of record 
which supported his claim that his psychiatric disability 
had its onset in or was permanently aggravated during 
active service.  The veteran did not respond to that 
request.

In a December 1985 rating action, the RO denied the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  Later that 
month, the veteran was notified of that decision, as well 
as his appellate rights; however, an NOD was not received 
during the year following the date of that notification.  

In September 1995, the veteran requested that his claim 
of entitlement to service connection for psychiatric 
disability for compensation purposes be reopened.  In a 
January 1996 rating decision, the RO found that new and 
material evidence had not been received with which to 
reopen that claim.  Accordingly, the RO confirmed and 
continued its prior denial.  Later in January 1996, the 
veteran was notified of that decision, as well as his 
appellate rights.  Again, however, an NOD was not 
received during the year following the date of that 
notification.  

On February 3, 1999, the RO received the veteran's 
request to reopen his claim of entitlement to service 
connection for a neuropsychiatric disability, claimed as 
schizoaffective disorder.  In a July 2000 rating action, 
the RO granted entitlement to service connection for 
major depressive disorder and assigned a 100 percent 
schedular rating, effective February 3, 1999.

II.  Analysis

The veteran seeks an effective date earlier than February 
3, 1999, for service connection for his major depressive 
disorder for compensation purposes.  A review of the 
evidence discloses that prior to February 3, 1999, the RO 
had denied service connection for psychiatric disability, 
the last time in January 1996.  The veteran had been 
notified of that decision, as well as his appellate 
rights; however, a timely NOD had not been received with 
which initiate the appellate process.  Accordingly, that 
decision became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7105(b)-(c) (West 1991); 
38 C.F.R. § 20.1103 (1995).  

By a rating action in July 2000, the RO granted service 
connection for psychiatric disability, characterized as 
major depressive disorder, on the basis that the veteran 
had submitted new and material evidence since the RO's 
decision in January 1996.  The effective date of service 
connection was February 3, 1999, the date of the receipt 
of the veteran's request to reopen his claim.

Except as otherwise provided, the effective date of an 
award of service connection shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(a) (2001).  When 
new and material evidence is received after a final 
disallowance, the effective date of service connection 
will be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)-(b)(1); 38 C.F.R. § 3.400(q)(1)(ii).  

Thus, even if the initial manifestations of the veteran's 
major depressive disorder occurred prior to February 3, 
1999, the date of the receipt of the claim controls.  As 
such, there is simply no legal basis for an effective 
date earlier than February 3, 1999, for service 
connection for major depressive disorder.  The law is 
dispositive of the issue; and, therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

In arriving at this decision, the Board has considered 
the veteran's request for an effective date retroactive 
to September 1985.  He states that at that time, he 
claimed entitlement to a permanent and total disability 
rating for pension purposes and entitlement to service 
connection for psychiatric disability.  He notes that 
although the RO issued a ruling on the pension claim, it 
did not consider the issue of service connection.  
Accordingly, he maintains that the service connection 
claim is still open and that the grant of service 
connection for that disability should be retroactive to 
September 1985.  

The veteran is correct that in 1985 he had requested that 
his claim of service connection for psychiatric 
disability be reopened for compensation purposes.  In 
September 1985, the RO requested that the veteran furnish 
evidence to support his claim; however, he did not 
respond to that request within the one year time frame 
set forth in the applicable regulations.  His failure to 
act constituted abandonment of the claim under the law 
and regulations then in effect.  38 C.F.R. § 3.158 
(1985).  Indeed, such regulations stated that after the 
expiration of one year, further action would not be taken 
unless a new claim was received.  A new claim of 
entitlement to service connection for psychiatric 
disability was not received until September 1995.  As 
noted above, that claim was denied in January 1996 and 
became final.  Therefore, service connection for 
psychiatric disability cannot be retroactive to September 
1985.  

Finally, the Board notes the veteran's argument that the 
assignment of an effective date so long after the 
presence of psychiatric disability was found is contrary 
to the claimant-friendly VA system for granting benefits.  
In reaching its decisions, however, the Board is 
constrained to follow the applicable law and regulations.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 
(2002).  Indeed, the veteran's representative has 
acknowledged that the Board is bound by the provisions of 
38 C.F.R. § 3.400(q)(1)(ii) (see statement, dated in 
April 2002).  Therefore, while the VA system to grant 
benefits is claimant-friendly, the representative's 
argument cannot provide a basis for an effective date 
prior to February 3, 1999, for compensation for the 
veteran's service connected psychiatric disability.  

III.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 38 
U.S.C.A. §§ 5102, 5103, 5103A.  

In this case, however, since the law, and not the facts, 
is dispositive of the issue, no amount of development 
would allow the veteran to prevail.  Accordingly, there 
is no basis to remand this case for such development.  
See Sabonis, 6 Vet. App. at 430 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be 
avoided).   


ORDER

Entitlement to an effective date earlier than February 3, 
1999, for a grant of service connection for major 
depressive disorder is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "NOD filed on or after November 
18, 1988" is no longer required to appeal to the 
Court.  (2) You are no longer required to file a 
copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before 
VA," filing a "NOD with respect to the claim on or 
after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to 
charge you a fee for representing you.



 

